EXHIBIT 32 ML CAPITAL GROUP, INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the QuarterlyReport of ML CAPITAL GROUP, INC.(the Company) on Form 10-Q/A for the periodendedMarch 31, 2014as filed with the Securities and ExchangeCommission on the date hereof (the Report), I, Lisa Nelson, Principal Executive Officer of the Company, certify, pursuant to 18 U.S.C. ss.1350,as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirementsof section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The informationcontained in the Report fairlypresents,in all material respects, the financial condition and results of operations of the Company. A signedoriginal of thiswrittenstatementrequired by Section 906 has been providedto Lisa Nelson and will beretainedbyML CAPITAL GROUP, INC. and furnished to the Securities and Exchange Commission or its staff upon request. Dated:June 5, 2014 By: /s/ Lisa Nelson Lisa Nelson Chief Executive Officer (Principal Executive Officer) Chief Financial Officer (Principal Financial Officer)
